Filed 10/17/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 237







State of North Dakota, 		Plaintiff and Appellee



v.



Byron Loren Whetsel, 		Defendant and Appellant







No. 20170141







Appeal from the District Court of Ransom County, Southeast Judicial District, the Honorable Jay A. Schmitz, Judge.



AFFIRMED.



Per Curiam.



Fallon M. Kelly, State’s Attorney, Lisbon, N.D., for plaintiff and appellee.



Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.

State v. Whetsel

No. 20170141



Per Curiam.

[¶1]	
Byron Whetsel appeals from a criminal judgment entered after a jury found him guilty of child abuse, child neglect, and murder. Whetsel argues the guilty verdicts are not supported by sufficient evidence. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen